Per Curiam:
In view of the time which must elapse before the action in the Supreme Court can be reached for trial, we are of opinion that the discretion of *766the court at Special Term was not properly exercised in ordering the removal of the Municipal Court actions and consolidating them with the action pending in the Supreme Court. The orders appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion for removal and consolidation denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, Merrell and MeAvoy, JJ. Orders reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.